IN THE SUPREME COURT OF THE STATE OF NEVADA


 ZAON COLLINS,                                           No. 84063
 Petitioner,
 vs.
 THE LAS VEGAS TOWNSHIP JUSTICE
 COURT, IN AND FOR THE COUNTY
                                                          ULE
 OF CLARK; AND THE HONORABLE                              OCT 3 1 2022
 SUZAN BAUCUM, JUSTICE OF THE
 PEACE, DEPARTMENT 13,
 Respondents,
   and
 THE STATE OF NEVADA,
 Real Party in Interest.

                  ORDER DENYING PETITION FOR
                WRIT OF MANDAMUS OR PROHIBITION

            This is an original petition for a writ of mandamus or
prohibition challenging a justice court order denying a motion to dismiss
charges.
            Having considered the petition, the answer, the reply, and the
supporting documents, we are not persuaded              that petitioner has
demonstrated    that   our   discretionary extraordinary intervention        is
warranted as petitioner has a plain, speedy, and adequate remedy in the
ordinary course of the law. Smith v. Eighth Judicial Dist. Court, 107 Nev.
674, 677, 818 P.2d 849, 851 (1991) (providing that this court has sole
discretion in determining if a writ petition will be considered); Pan v. Eighth
Judicial Dist. Court, 120 Nev. 222, 223, 228, 88 P.3d 840, 841, 844 (2004)
(explaining that petitioner bears the burden of demonstrating that
extraordinary relief is warranted and "an appeal is generally an adequate
legal remedy that precludes writ relief'); see also N.R.Cr.P. 9 (a defendant
can file a petition for a writ of habeas corpus to challenge "lack of probable




                                                             22- 3c3f=t(p
                cause or otherwise [challenge] the court's right or jurisdiction to proceed to
                the trial of a criminal charge."); Gary u. Sheriff, Clark Cty., 96 Nev. 78, 80,
                605 P.2d 212, 214 (1980). Accordingly, we
                            ORDER the petition DENIED.




                                                                                  , J.
                                                    Hardesty


                                                          A44C-44-0                   J.
                                                    Stiglich


                                                                                  ,   J.
                                                    Herndon




                cc:   Chesnoff & Schonfeld
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
      NEVADA
                                                      2
I()) 1947A